565

                                                                                                H



                                                                                                    \
   OFFICE OF THE     ATTORNEY      GENEl$AL          OF TEXAS
                         AUSTIN




                                                        .
Honorablr Joha R. Bhook
Criminal Dtrtxiot
Borer CouBty
SM ABtoBio,   tarr
                   Attotnej
                                                        n
Dear Yc. dmook:
                                         41
                                         He
                                              lBl0
                                                         sr
                                                               0.
                                                                0
                                                                    o-6125
                                                                     Ooealsslonsrr'




                                               t     rrqosat         for     an    oplnlon,
                                                   t*    quotr iron           aane       l8



                                    court  of Boxa Doultg                     la
                                   n of lrrrln& the Eexu




           “Wr drrlrr   to ooouro iroa        you ma oplnloa
     OOB r UBiB (
                thJ elr&iSlitr     Ot    ltle eB
                                              h 66W-at    t8
     br ln8er.d late by 8ha       Oount~,   l4 LA oonaaotion
     umrrulth     cl& you the rouorla8         qrortl,onrt
                                                                      566

Hon. Jolu R. shook,     pa20 2




       “11)   Door   tha Camaloolonrro'    hurt      ot
              Boxu County hot. tho Lo,yol ruthor-
              ity to rntor     into 0 oontrrat with
              o aroo9 oi rltate         indlrlduolo or
              rlth 4 ehor Ptable oorporatlon
              loarln(  foollltloo       sad goundo  of
              tho Burr CountI Sohool for Boy@,
              whioh lo l ooudy 1aoU tutlon,ao2
              of oouroe oounty      proport~t


       “(3)   If ruoh I oontroot ooa bo ontorod
              into    ~111 It br AOOSOOU~ t0
              9ublioly   rdro~tlro for bldr?
       “(3)   7or whet per104 oi tlmo owld           ruoh
              a so&mot   bo aa40?
       .(4)     It ouoh a ooatraot 10 sod*,       oould
                Boxer Oountr 1.6golly dsfrsy      port
                of the !319~AOOOot o~oretine       ouoh
              liAOtitUtiCA,     whloh rSO~it.0    aAd
                potidea     for d.lin-lAoAt  dqmnd-
                                            and
               ent boy8 oommitted bl tho Qourto   oi
               Burr  Gountp

       “IS)    Could Buar &Wit~ OOAtiAUOto prorldr
               tor the ropairo, rrnolrtlono md loln-
               tensnor OS tha prasent toollltlw      or
               psrmanent LPproveamt8     of luo hlnotltu-
               t1oAt
                                              .
       “(6)    XY ASW ootlotruottoa   war. rddod by the
               1~r.0,   oould tha %anlorio8oro’    kur%
               qgrr to prralt ouoh oonotrootlon.to       80
               rrmotod u9o11 toralnrtion   of luoh luoo?
          *I$ )O~PPS thst thr prrornt     Boxor Coantl Who01 for
   aOr8 war oroatad under       snd by virtue  ot tho lpthorlt
   hooted    I& thr hunty     br Artlolr 5132 of th+ Rrtlrod E 1~11
   Statutoo of ‘ruao,       whloh pormltted oountlor to rot~blloh
   dotratloa    hckaro or psrmtol     roh0010 ior 48poadont ml
 '~'~rllaqa.nt   ju+onlloo.
o?




p
                                          -
.   .


                                                                                   567

        :a,    John X. Shook,    pa&r )




                      Vhoro    oea~~o to br a 8UlOU8 guootlon so to whothor
               or not the Ccmmlorlonaro~ Oourt hoe tho rl@t           to loaoo
               oounty property.        'The h‘aqo COW8 of Girl1 Ippoolo ln
               Ddoon vs. Mbsroholl , :18 ‘s. PT. (2) 621, in ok OpilliUt
               wrlttrn   bt Judre Alorondar,       uphold thm right of the
               Oommloslo~uo~ Court to loooo lp sa o IA thr oourthouoo
               to one lndirldusl     to osrrl OA 8 oomaerolal buolnooo. of
               his am ?or by 80 dolna the &maloolonero'            Court dld
               not lator?ore     with the PBS of the oourthouoo so a
               wholr tor the purpooo for whloh It lo lntwlod           olrd
               that the pub110 lntsrort        woo ouboorvod, lt h o r lng lA
               lAiOrG%YtiOAburoru 3Ad 012or ltend wlthln the oourt-
               hours,
                     *The Suprome Court of ~UOO in hndsroon IO. Load,
               152 2. W. (26) 1064, rooognirod tho outhorlty    ot the
               Coemloolonsro~ Oourt to tranooot busLasso sad mokr
               lontraoto with refersnor  to property boloatin(l  to the
               oounty.
                    “It lo true, hamtar,    that Art1810 2)5l,     la
               @WkUOtiIl&   tho poworo  of the OommlooloAoro’ Court,
               door not luthorlae the loooln2 o? oou~tg pro rtr.
               Yet, thrro lo no prohlbltloa    l&mlort luoh au ?ii orBy.
                       With rafrranor tb ths duration of 8 ooatroot,
                thr &dODiOA       of Appoolo lo Qul.3 Bltullthio   Ocmpw
                To, Ruroro County 11 5. is. (Zd) 305, hold that       rho
                Oountl   uoo luth o to    rh rater into on rmplofrm$
              i oontroot,   lxtondln( beyond tho term ot offloe to,
                whloh tho ambore     of ‘chr Oamaloolon~ro~   Cow8  hod
                bran llootod.
                     *It ia roll rot~bllohod   that the Ooaaioolonuo'
               CQUXt  hr$ and OM 8x8rOi8O ouoh 9OwuO 00 WO U-
                 0004   oontorred apoa 18 by 8hr QonoU tutlom and
               Pho 6totut.o   on4 ouoh other paoro aa aria. bt
               lo o o o o lmplltittion
                            or~         fra  thooo lrproooly qutod..

                       In the eooo o? Andoroon *or XooQh amtlonod    by you, thr
               aa Court of Taxoo, l proklA~ thr ryh      is? Juotloo Alaxuldu,
                bho following in regard to the &a        of the Comml8alonoro~
               ta
        t
                                                                          568
Hon. John R. Shook,          page &




               lft (the      Oomalooionuo*   Oourt) lo tho   (onem
        buolnooo   OAd OoAtroOtiJI( l~OAO~Of the OOAAtt         aA&
        it   @lOA* has l\lthorl~y Wemalta o~~~oo~~ bindbe          ~a
        the oouaty, unless othorwlao opool?looll~         prwldod
        by ,totuts.    3huo a rlcht    lo oonforrod     a, obllga=
        tloa la9ooed on sold Oourt, 16 hoe lap&d           luthorlt~
        to lraoloo    a brood dloorrtlon   to l  oooapll8h   tho
        pwpoooa l.ntrndod.a

        IO undrrotand thet  ouoh property whloh rou doolro to
 WI us8
      lo q ulrandod used to? the vu   00 Ura ohm am worse oon-
 tarred on 011 oountlro by Art1810 51 3r , ~WAOA'~ baototod           ~21~11
 Statut80,  i. a*, to lotabUah,       opals on6 ulnbln     do6ontlOa
 ho~~oo and parental   oohoolo 08 PII bo noooooar~ to aoro for the
 brpeadon~ and delinquent     ohildron Of th0 OouAt~.      WO kAOm O? Ed
 reason why ouoh property oould not bo uood by on or~oalutloa
 so you propoao la ordrr to our) out a nd        loocupUrh &ho oritginal
 pur 0800 lntondrd.     Vndor Chaptrr 204, 9ogo 313,     Aoto of the
 48,: Lsglolaturr,    Ro6ulor blooelon , 1913, tho plaza of dotoantlon
 nerd not be owned and o aroted by tho omty          bu6 %may 1naIudo
 priroto tostor    or board Pn( hoar for ohlldron,     or ouoh other
 plaoro ot dOtentloA whloh 60 Oh0 Oowt Boom doolroblo,a            Also
 ouoh rot ?m,rthor prorldoo 6hst      “6ho Ooaatl ~ooloneio~         Court
 say ~$3 to? boerdlq or ?c*tor hoar oara Sot 8uoh ohildraa to
 b0 dotaiaWI, w 011 OhiidrOA 00&U Wi6hiII th0 r8AAlry Of thi0
 Aat whether prior to or attor the ohlld has born adjudged a
 ‘dollaquaa6 ohild’.”
            IO do not bollarr   thnt this tronooa6loB   would lnvoko
 thr prwioiono    of Art. 1577, V,. A. t’. 3., whloh roqulrro 8 rolo
 Of roe1 lototr beloa&la& 60 the OountJ to br at publio ouotloa,
 no? do we kllorr    lt luoh 8 OOA6rOOt 00 wntm      lotod br A&101@
 23680, t. A, c. a., roqulrlng    odvrrtlola6  for t ids 011 otmtrooto
 for pub110 works.

             Suoh lrrvlooo as are 60 bo lU plied to tho d@liApUM6
 Bird dopondmt ohlldren of the oountq, br% 8 by tbol? Tory artruo
 -tiAUOU$    01100 Md to? whlah BO dOt.~~~atiOll O? 8O~JIlOtiOA 08A
 k ?oroooon, should not bo oontraotod fo r l lof~*r porlod of $13
 bn    tho OX lrotlon  o? the tom pi o??looo oi the poroonnol of
 us Oc0mloo Ponoro~ Cour8.
                  The arxt    above porolroph onousro your qurotlon X0.
 (31,    and we      onswu   raoh ot yoga OthU  quOOtiOAO A0 ?oll~Ol
                                                                                              563

non.   John H. Yhook, pagr 5




            ?uertlm     Ho. (1):      The Oamdrsloasrr~        Qourt of
                                      Burr Oorurty har thr lrgrl
                                      ruthorlty    to ontrr into a
                                      oontraot with l &rOUp of
                                      prlrr8. lnfllridurl8,or      with
                                      a ohrrltrblr     oor oration,
                                      *hueby     thr iaol P ltlar   and
                                      ground@ of the Boxu Ootmb~
                                      aahool for iJoy8 oan br used
                                      br ruoh group of prlrrtr        in-
                                      dlrldaelr    or eor aratlonr      to
                                      rrorlrr    and prov Pde ior all
                                      ~rllnquon8 and d.peIldmk boyr
                                      oocmlttrd to ruoh lmtltutlon
                                      by thr ro~nt# an6 didriot
                                      rant.     of Buu    Oount~,Toxrrr

             ,uestlon   no,   (2):    HO.

            :cuastl II NO. (01        Ill,     to thr rxOant or plying
                                       far    thr oar e of ruoh ohlldrrn.
            uurstion    Ho. (5)l       Yea, •~       it         awrly  would br
                                       taking oua                at ltm own propsrv       .
                                       ln    ~olng        no*

             Quartion   HO. (6)1       Tu.    Uuoh rotlrlon  my ba
                                       lnoorporrtr B in the lorrr oontrrot.

             Trurting   thlr ratlsfaotorll~                anmua        tour quoation8,
 w* la




                                         i?%a&t2a.c-f*
                                     wRobut L. Lattlaorr,
                                                      tr.
                                                 Asrlrtult